DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 4, 6, 7 and 11 are objected to because of the following informalities: 
Claim 1 recites “a plurality of pawls and ratchets, wherein said pawls and ratchets are identical in geometry, disposed on and extending outwardly from said valve housing”. It is noted that applicant’s elected Species C (Figs. 4A and 4B) includes a valve housing 28H having a plurality of ratchets 73, not pawls, as well as, ratchets as claimed. The valve housing 28H itself only includes ratchets 73 (see Figs. 4A and 4B), not a combination, or mix of ratchets 73 and pawls 74 as claimed.
Appropriate correction is required.
Claim 8 recites “a plurality of pawls and ratchets, wherein said pawls and ratchets are identical in geometry, disposed on and extending outwardly from said valve housing”. It is noted that applicant’s elected Species C (Figs. 4A and 4B) includes a valve housing 28H having a plurality of ratchets 73, not pawls, as well as, ratchets as claimed. The valve housing 28H itself only includes ratchets 73 (see Figs. 4A and 4B), not a combination, or mix of ratchets 73 and pawls 74 as claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6- 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779), Matthews et al. (US 5,489,041) and Cui (CN 201074072).
Regarding claims 1 and 8, Seling discloses a threaded valve including: a valve housing 2 (of PET; see fig. 17 and paragraph 40), a longitudinally moving assembly (outlet valve 3 within; see figs. 1 and 17) concentrically disposed in the valve housing 2 (see fig. 17), the moving assembly 3 movable from a closed position to an open position by a user (see figs. 1 and 17, and paragraphs 7, 8 and 31), threads suitable for threadable onward attachment onto a complementary neck 32 of an outer container (see fig. 17).
With further respect to claims 1 and 8, it is noted that Seling discloses wherein the connection between the housing and container is non-detachable, wherein the container and housing include locking formations that prevent rotation (see paragraph 48). However, Seling is silent to the teaching of a plurality of pawl and ratchets disposed on and extending outwardly from the housing above the threads. 
Stoll teaches a threaded “housing” 20 suitable for threadable onward attachment onto a complementary neck 14 of an outer container 10 (see fig. 3), wherein the connection between the “housing” 20 and container neck 14 includes locking formations 22, 17 that prevent rotation; the locking formations including a plurality of pawls and ratchets 22 disposed on and extending outwardly from the “housing” 20 above the threads 18; the plurality of pawls and ratchets 22 being spaced apart from the threads 18 in an axial direction (see figs. 3 and 4), and includes at least two pawls 22 equally circumferentially spaced about (equally spaced on circumferentially opposed sides; see fig. 4) and extending radially outward from a periphery of the “housing” 20 (see fig. 4), the pawls or ratchets 22 allowing onward rotation onto the complementary container neck 14 and impeding rotational detachment of the “housing” 20 therefrom, via engagement with complementary pawls or ratchets 17 (see fig. 4 and   col. 3, lines 63-68).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Seling with locking formations (a plurality of pawl and ratchets being spaced apart from the threads in an axial direction, and including at least two pawls equally circumferentially spaced about and extending radially outward from a periphery of the housing, which engage complementary pawls and ratchets on the container neck), as taught by Stoll, in order to provide a non-detachable connection between the container and housing (as desired by Seling), preventing disassembly, since it was known to provide pawl(s) or ratchet(s) for providing a non-detachable connection.
With respect to the limitation of “one or more blades configured to be engaged to thread said valve onto the container” in claim 1; “a plurality of blades configured to allow for rotation of said threaded valve onto the complementary neck” in claim 8; and “a plurality of blades configured to be engaged to rotationally attach the threaded valve to the complementary neck” in claim 15. It is noted that Seling discloses a plurality of “blades” 12 (see fig. 17) capable of being engaged to thread the valve onto the container. However, to expedite prosecution  Matthews is further cited for the teaching of providing a housing 6 including threads 36 for attachment onto a complementary neck 4 of an outer container, to include “blades” (projections adjacent grooves 39)  to facilitate the threaded attachment of the housing to the complementary neck (see figs. 2 and 6, and col. 6, lines 1-5). 
Thus, one of ordinary skill in the art would recognize that the known option of providing a plurality of blades (projections adjacent recesses), involves only routine skill in the art, for the predictable result of providing means for facilitating the threaded attachment of the housing to the complementary neck.
With respect to the limitation of “wherein the pawls and ratchets are identical in geometry”, it is noted that the combination of Seling, Stoll and Matthews are silent to the teaching of the pawls and ratchets being identical in geometry. However, the Examiner notes that applicant’s disclosure (page 13, lines 15-20) states that the ratchets may be any structural feature which allows only unidirectional rotational motion; wherein the pawls and ratchets may have different geometries or may have identical geometry. Thus, it appears that whether the pawls or ratchets have the same or different geometries, they will perform the same function of allowing only unidirectional rotational motion. Notwithstanding, to expedite prosecution Cui is cited for the teaching of a plurality of pawls and ratchets 3, 4, which are identical in geometry, for allowing only unidirectional rotational motion (see fig. 3 and abstract).
Accordingly, a person of ordinary skill has good reasons to pursue the known options or finite number of solutions, i.e. the pawls and ratchets being identical in geometry, as taught by Cui, or the pawls and ratchets being different in geometry, for the predictable result of allowing only unidirectional rotational motion, since the finite number of options are within the technical grasp of a person of ordinary skill in the art.
Regarding claims 4, 6 and 7, it is noted that Stoll discloses wherein the pawls or ratchets incudes plural (more than one) ratchets 22 extending radially outward from a periphery of the “housing” 20 (see fig. 4); and wherein other numbers of ratchets could likewise be employed (see col. 3, line 68 – col. 4, line 3). The combination of Seling, Stoll, and Matthews discloses all the elements of the claimed invention except the explicit teaching of the plural ratchets circumscribing a periphery of the housing.
It would have been an obvious matter of design choice to modify the combination of Seling, Stoll and Matthews, to provide the plural ratchets circumscribing a periphery of the housing, since applicant has not disclosed that having the plural ratchets circumscribing a periphery of the housing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with
either designs.
Furthermore, absent a teaching as to criticality of the plural ratchets circumscribing a periphery of the housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Notwithstanding, to expedite prosecution it is noted that Cui teaches an externally threaded structure 4 (i.e. equivalent to applicant’s housing) having pawls or ratchets 3 extending outwardly from the structure (see figs. 1 and 3), wherein the pawls or ratchets 3 are a plural ratchets circumscribing and extending radially outward form a periphery of the structure 4 (see figs. 1 and 3), for preventing anti-rotation between the two structures 2, 4 (see figs. 1-3).  
Thus, one of ordinary skill in the art would recognize that the known option of providing the pawls or ratchets to include the plural ratchets circumscribing a periphery of the housing, involves only routine skill in the art, for the predictable result of providing means preventing anti-rotation between two structures.
With further respect to claims 6 and 7, it is noted that both Seling and Matthews disclose wherein the plurality of “blades” radially and concentrically join the housing and the moving assembly (see fig. 17 of Seling, and fig. 2 of Matthews).
Regarding claims 10 and 11, Seling discloses wherein the threads 33 include exterior thread for internally threading onto the complementary neck of the outer container (see fig. 17). 
With further regards to claim 11, with respect to the limitation “wherein said pawls or ratchets comprise at least three equally sized ratchets”, it would have been an obvious matter of design choice to modify the combination of Seling, Stoll and Matthews, to provide the pawls or ratchets comprise at least three equally sized ratchets, since applicant has not disclosed that having the pawls or ratchets comprise at least three equally sized ratchets, solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with
either designs.
Furthermore, absent a teaching as to criticality of the pawls or ratchets comprise at least three equally sized ratchets, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Notwithstanding, Cui discloses wherein the pawls or ratchets 3 comprise at least three equally sized ratchets (see figs. 3).
Regarding claim 12 and with further respect to claim 10. With regards to the limitation of “wherein said pawls or ratchets comprise at least three equally sized pawls” it would have been an obvious matter of design choice to modify the combination of Seling, Stoll and Matthews, to provide the pawls or ratchets to comprise at least three equally sized pawls, since applicant has not disclosed that having the pawls or ratchets to comprise at least three equally sized pawls solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with
either designs.
Furthermore, absent a teaching as to criticality of the pawls or ratchets to comprise at least three equally sized pawls, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Notwithstanding, Cui discloses wherein the pawls or ratchets 3 comprise at least three equally sized pawls (see figs. 3).
Response to Arguments
Applicant's arguments submitted under “Remarks” in the response filed on 04/06/2022 have been fully considered, the amendments to the claims overcome the prior art rejections. The amended feature of “wherein the pawls and ratchets are identical in geometry” is taught by Seling, Stoll, Matthews and Cui as illustrated in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.N/Examiner, Art Unit 3754
               



/Vishal Pancholi/Primary Examiner, Art Unit 3754